ON MOTION

ORDER

Steven L. Whittenburg (“Whittenburg”) moves without opposition for reconsideration of the court’s April 4, 2007, order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) Statement Concerning Discrimination.
Whittenburg having filed the required Statement Concerning Discrimination,
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The court’s April 4, 2007 dismissal and the mandate be, and the same hereby are vacated and recalled, and the petition for review is reinstated.
(2) Whittenburg’s brief is due on or before July 2, 2007.